'Thornton, J.
We think the court below ruled correctly in sustaining the demurrer to the portion of the answer numbered 3. The “plans and specifications” referred to in the agreement were a part of the contract, and should have been filed in the recorder’s office under section 1183 of the Code of Civil Procedure.
The averment as to' filing is insufficient, in failing to show that the plans and specifications were filed.
Judgment affirmed.
Searls, C. J., Sharpstein, J., McFarland, J., MeJcinstry, J., and Paterson, J., concurred.